Citation Nr: 1416143	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes.

3.  Entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of January 2009 of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection.

The issues have been recharacterized to comport with the evidence of record.

The Veteran's representative did not list entitlement to service connection for a respiratory disorder on the September 2009 substantive appeal.  However, as the RO issued a supplemental statement of the case that addressed this issue and as the Veteran's representative has addressed it in informal hearing presentations, the Board shall consider this issue.  Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009). 

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. New Jersey during his active service; there is no evidence that this ship entered the inland waters of Vietnam.  

2.  There is no evidence that the Veteran set foot on the landmass of Vietnam during his active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2008 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a November 2009 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  No VA examination was conducted with respect to the issues denied in this decision.  No examination is necessary, however, as the evidence of record is sufficient to decide the Veteran's claims.  The Veteran's current disabilities are being conceded; it is his eligibility for the presumption of herbicide exposure that is being denied.  An examination would have no bearing on this conclusion and would only serve to delay final adjudication.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents, including diabetes.  38 C.F.R. § 3.309(e).  These diseases will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6). 

A veteran must have actually been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Id at 1193-97. 

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.

The Board must refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  That said, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id. 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both VA and private treatment records show that the Veteran has been diagnosed as suffering from diabetes and hypertension.  The current disability criterion for each claim is satisfied.  

There is no evidence, and the Veteran does not contend, that he suffered from diabetes or hypertension during his active service, and the Veteran does not contend that his diabetes or hypertension are directly related to his active service.  Instead, the Veteran contends that his claimed diabetes is related to in-service herbicide exposure, and that his hypertension is secondary to his diabetes.  

The Veteran's service personnel records show that the Veteran served in the Navy aboard the U.S.S. New Jersey - a battleship that saw combat action off the coast of Vietnam - from March 1968 to December 1969.  However, Naval records do not suggest, and the Veteran does not allege, that this vessel ever docked or entered the inland waterways of Vietnam.  

In support of his claim, the Veteran's representative submitted numerous ship histories of the U.S.S. New Jersey, as well as an e-mail from a sailor who served on the New Jersey at the same time as the Veteran.  Both these histories and the e-mail reflect that sailors from the New Jersey would occasionally go to the mainland of Vietnam in order to give them perspective on combat operations the ship supported.  One history documented that thirty sailors went ashore at Thanksgiving in 1968, and the e-mail reflects that a similar exchange took place at Christmas 1968.  

At no time, however, has the Veteran himself contended that he participated in these exchanges or otherwise set foot on land in Vietnam.  In an April 2009 letter, the Veteran's representative stated that he was searching for evidence that the Veteran was included in these exchange programs; however, no evidence from governmental sources, from fellow sailors, or from the Veteran himself has been submitted to show that the Veteran went ashore at any time.  

Absent evidence that the Veteran's ship entered the inland waters of Vietnam or that the Veteran set foot on the mainland of Vietnam, the Veteran is not entitled to the herbicide exposure presumption.

Outside of the presumption, there is no evidence that the Veteran was otherwise exposed to herbicides during his active service.  The Veteran has never described how he was exposed to herbicides other than being in the waters off of Vietnam.  Absent any evidence of direct exposure, the Board concludes that the Veteran was not exposed to herbicide agents during his active service.  

As the Veteran is not entitled to a presumption of herbicide exposure, and there is no evidence that the Veteran was otherwise exposed to herbicides, there is no basis for establishing service connection for diabetes based on herbicide exposure, and service connection for this disability is not warranted.  

As the Veteran contends that his hypertension is secondary to his diabetes, service connection for hypertension is, likewise, not warranted.  

The preponderance of the evidence is against the claims for service connection for diabetes and hypertension; there is no doubt to be resolved; and service connection for diabetes and hypertension is not warranted.  


ORDER

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for hypertension, claimed as secondary to diabetes, is denied. 


REMAND

The Veteran's claim for service connection for a respiratory condition must be remanded.  

The RO has concluded that it is likely that the Veteran was only minimally exposed to asbestos during his active service.  The RO noted that the Veteran's military occupational specialty of "ordinance mechanic" corresponds to only minimal exposure.  The RO has, however, not discussed the Veteran's personal descriptions of his service.  In an April 2008 letter, for instance, the Veteran described helping to overhaul the U.S.S. Independence and helping to recommission and decommission the U.S.S. New Jersey.  The Veteran's service personnel records reflect that he was assigned to these ships during the periods the Veteran describes.  Given the Veteran's credible statements and the evidence from his service personnel records, exposure to asbestos during active service is conceded.  

There is conflicting information as to whether the Veteran currently suffers from a respiratory disorder consistent with in-service asbestos exposure.  A May 2002 private treatment record reflects a diagnosis of suspected pleural thickening secondary to asbestos exposure.  

A January 2006 chest X-ray noted pleural thickening in the right lung with minimal scarring in each lung base.  

A January 2007 X-ray noted stable linear strands consistent with fibrosis.  

A May 2007 private treatment record noted that the Veteran had mild interstitial pulmonary fibrosis.  

On the other hand, chest X-rays or CT scans of June 2003, September 2007, and September 2008 found no evidence of asbestosis or interstitial fibrosis.  

The April 2009 VA examination found that the Veteran suffered from asthma (but no other respiratory disability) and concluded that the Veteran's asthma was not related to his active service.  

Given these differing diagnoses, a new VA examination that considers all evidence of record is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from November 2009 and thereafter and associate them with the claim file.

2.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to perform all indicated tests, including obtaining X-rays or CT scans of the Veteran's chest.

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any identified respiratory disorder had its onset in service, is related to the Veteran's active service, or is related to the Veteran's in-service asbestos exposure.  The examiner is instructed that exposure to asbestos during service is conceded.  The examiner is to comment on previous private treatment records finding that the Veteran suffers from respiratory disorders consistent with asbestos exposure and explain why if his/her diagnosis or opinion differs from these earlier findings.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


